DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2022 has been entered.
This Office Action is also in response to applicant’s amendment filed on March 29, 2022, which has been entered into the file.  
By this amendment, the applicant has newly added claim 19.  
Claims 1-19 remain pending in this application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and newly added claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Argoitia et al (US 2003/0190473 A1) in view of the patent issued to Phillips et al (PN. 5,571,624).
Argoitia et al teaches a structural color multilayer structure that is comprised of a core layer (52, Figure 6A), a dielectric layer (54a) extending across the core layer and an absorber layer (56a), which may comprises tungsten (please see paragraph [0113]) extending across the dielectric layer with interface therebetween.   Argoitia et al teaches explicitly that by having the dielectric layer comprises layer material with refractive index greater than 2.0 and an optical thickness of 1-2 QW (i.e. quarter wavelength of a desired wavelength), the multilayer structure would produce low or no color shifting as the viewing angle changes, (please see paragraph [0057]).  It is well-known in the art that the color shifting as viewing angle changes is the result of the interference effect of the multilayer structure.  It is therefore either implicitly true or obvious modification by one skilled in the art to make the dielectric layer of the multilayer structure including a dielectric material such as titanium oxide (with refractive index 2.0, please see paragraph [0098]), and having an optical thickness of 1 to 2 QW, (please see paragraph [0057]) to make the structural color multilayer structure with non-color shifting for the benefit of making the multilayer with omnidirectional property.  
Claim 1 further recites the phrase “the multilayer structure having a narrow reflection band of less than 300 nanometers when viewed from angles between 0 and 45 degrees”.  
Argoitia et al teaches the structural color multilayer structure has identical structure as the omnidirectional structural color multilayer structure of the claim, specifically including the a core layer (52, Figure 6A), the dielectric layer (54a) across the core layer and the tungsten absorber layer (56a) across the dielectric layer, which therefore inherently has the property of having a narrow reflection band of less than 300 nm when viewed from angles between 0 and 45 degrees, the same as the claims.    
Furthermore, Argoitia et al teaches that the structural color multilayer structure (Figure 6A) has the identical thickness and identical layer materials, (please see the reasons for rejection for claims 2-7 below) for each of the core layer, dielectric layer and the tungsten absorber layer, which implicitly means the structural color multilayer structure should also inherently having a narrow reflection band of less than 300 nm when viewed from angles between 0 and 45 degrees the same way as the instant application, since the reflection band is determined by the interference effect the multilayer structure.  
In addition, Phillips et al in the same field of endeavor teaches a multilayer structure for a single color with non-shifting in color wherein the multilayer structure has a core layer, (67, Figure 6), a dielectric titanium dioxide layer (68) extends across the core layer and an absorber layer (69) extends across the dielectric layer, (please see column 6, lines 1-18).  The single color spectrum implicitly means that the reflection band is a narrow band less than 300 nanometers since the visible wavelength spectrum has a wavelength spectrum in the range of 400 nanometers to 700 nanometers and including 7 different colors, which implicitly requires each color band to have a bandwidth less than 300 nanometers.  It would then have been obvious to one skilled in the art to apply the teachings of Phillips et al to modify or to demonstrate that the multilayer structure of Argoitia et al to or indeed have a single narrow color band less than 300 nm for the benefit of making the multilayer structure has desired color effect.  
With regard to claims 2 and 4, Argoitia et al teaches that the core layer is aluminum and has a thickness in the range of 10 nm to 200 nm, (please see paragraphs [0097] and [0101]).  
With regard to claim 3, since Argoitia et al teaches the multilayer structure has identical structure as the instant application, specifically with an interface between the dielectric layer (54a, Figure 6A) and the tungsten absorber layer (56a), it is implicitly true and by the same way as the instant application, that the interface has a near-zero electric field at a first incident electromagnetic wavelength and a large electric field at a second incident electromagnetic wavelength wherein the second incident electromagnetic wavelength does not equal to the first incident electromagnetic wavelength.  
With regard to claims 5-6, Argoitia et al teaches that the dielectric layer is titanium dioxide, (please see paragraph [0098]).  Argoitia et al teaches that the dielectric layer has an optical thickness in the range of 1 to 2 QW, (please see paragraph [0057]), in order for the multilayer structure to show no color shifting effect.  
With regard to claim 7, Argoitia et al teaches that the absorber layer comprising tungsten has a thickness of 3 nm to 50 nm or 5 nm to 20 nm, (please see paragraphs [0113] and [0115]).  
With regard to claim 8, Argoitia et al teaches that the omnidirectional structural color multilayer structure consist essentially an aluminum core layer (52, Figure 6A), a titanium dioxide dielectric layer (54a) extending across the core layer and a tungsten absorber layer (56a) extending across the dielectric layer with an interface therebetween, (please see paragraphs [0097], [0098], [0106] to [0113]).  
With regard to newly added claim 19, Argoitia et al teaches that the structural color multilayer structure is no color shifting, which implicitly means that the color has a hue shift of less than 30 degrees.  

Claim 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Argoitia et al (US 2003/0190473 A1) in view of the patent issued to Phillips et al (PN. 5,571,624).
Argoitia et al teaches a structural color multilayer structure that is comprised of a core layer (152, Figure 6B), a dielectric layer (154a) extending across the core layer, an absorber layer (156a), which may comprises tungsten (please see paragraph [0113]) extending across the dielectric layer with an interface therebetween and a second dielectric layer (158a) extending across the tungsten absorbing layer with a second interface therebetween.   Argoitia et al teaches explicitly that by having the dielectric layers comprises layer material with refractive index greater than 2.0 and each has an optical thickness of 1-2 QW (i.e. quarter wavelength of a desired wavelength), the multilayer structure would produce low or no color shifting as the viewing angle changes, (please see paragraph [0057]).  It is well-known in the art that the color shifting as viewing angle changes is the result of the interference effect of the multilayer structure.  It is therefore either implicitly true or obvious modification to one skilled in the art to make the dielectric layers of the multilayer structure including a dielectric material such as titanium oxide (with refractive index 2.0, please see paragraph [0098]), and having an optical thickness of 1 to 2 QW, (please see paragraph [0057]) to make the structural color multilayer structure with non-color shifting for the benefit of making the multilayer with omnidirectional property.  
Claim 9 further recites the phrase “the multilayer structure having a narrow reflection band of less than 300 nanometers when viewed from angles between 0 and 45 degrees”.  
Argoitia et al teaches the structural color multilayer structure has identical structure as the omnidirectional structural color multilayer structure of the claim, specifically including the core layer (152, Figure 6B), the dielectric layer (154a) across the core layer, the tungsten absorber layer (156a) across the dielectric layer and a second dielectric layer (58a) extending across the tungsten absorber layer, which therefore inherently has the property of having a narrow reflection band of less than 300 nm when viewed from angles between 0 and 45 degrees, the same as the instant claims.    
Furthermore, Argoitia et al teaches that the structural color multilayer structure (Figure 6B) has the identical thickness and identical layer materials, (please see the reasons for rejection for claims 11-17 below) for each of the core layer, dielectric layer and the tungsten absorber layer, which implicitly means the structural color multilayer structure should also inherently having a narrow reflection band of less than 300 nm when viewed from angles between 0 and 45 degrees the same way as the instant application, since the reflection band is determined by the interference effect the multilayer structure.   
In addition, Phillips et al in the same field of endeavor teaches a multilayer structure for a single color with non-shifting in color wherein the multilayer structure has a core layer, (67, Figure 6), a dielectric titanium dioxide layer (68) extends across the core layer and an absorber layer (69) extends across the dielectric layer, (please see column 6, lines 1-18).  The single color spectrum implicitly means that the reflection band is a narrow band less than 300 nanometers since the visible wavelength spectrum has a wavelength spectrum in the range of 400 nanometers to 700 nanometers and including 7 different colors, which implicitly requires each color band to have a bandwidth less than 300 nanometers.  It would then have been obvious to one skilled in the art to apply the teachings of Phillips et al to modify or to demonstrate that the multilayer structure of Argoitia et al to or indeed have a single narrow color band less than 300 nm for the benefit of making the multilayer structure has desired color effect.  
With regard to claim 10, since Argoitia et al teaches the multilayer structure has identical structure as the instant application, specifically with an interface between the dielectric layer (154a or 158a, Figure 6B) and the tungsten absorber layer (156a), it is implicitly true and by the same way as the instant application, that this interface has a near-zero electric field at a first incident electromagnetic wavelength and a large electric field at a second incident electromagnetic wavelength wherein the second incident electromagnetic wavelength not equal to the first incident electromagnetic wavelength.  
With regard to claims 11 and 14, Argoitia et al teaches that the core layer is aluminum and with a thickness in the range of 10 nm to 200 nm, (please see paragraphs [0097] and [0101]).  
With regard to claims 12, 13, 15 and 17, Argoitia et al teaches that the first and second dielectric layers (154a and 158a) may comprise titanium dioxide, (please see paragraph [0098]).  Argoitia et al further teaches that each of the dielectric layers has an optical thickness in the range of 1 to 2 QW, (please see paragraph [0057]), in order for the multilayer structure to show no color shifting effect.  
With regard to claim 16, Argoitia et al teaches that the absorber layer comprising tungsten has a thickness of 3 nm to 50 nm or 5 nm to 20 nm, (please see paragraphs [0113] and [0115]).  
With regard to claim 18, Argoitia et al teaches that the omnidirectional structural color multilayer structure consist essentially an aluminum core layer (152, Figure 6B), a titanium dioxide dielectric layer (154a) extending across the core layer, a tungsten absorber layer (156a) extending across the dielectric layer with an interface therebetween, and a second titanium dioxide dielectric layer (158a) extending across the tungsten absorber layer with a second interface therebetween (please see paragraphs [0097], [0098], [0113], [0123] to [0128]).  

Claim 1-5, and 7-8 and newly added claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent issued to Bradley et al (PN. 6,157,489).
Bradley et al teaches a nonshifting color interference film serves as the omnidirectional structural color multilayer structure that is comprised of a core layer (22, Figure 1), a dielectric layer (24) extending across the core layer and an absorber layer (26), extending across the dielectric layer with interface therebetween, (please see column 4 and 10).  
Bradley et al teaches that the absorber layer may comprise chromium or tungsten, (please see column 4, lines 34-48).  It would then have been obvious to one skilled in the art to alternatively make the nonshifting interference film utilizes an art well known absorber layer material, i.e. tungsten, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Claim 1 further includes phrase “wherein the multilayer structure having a narrow reflection band of less than 300 nanometers when viewed from angles between 0 and 45 degrees”.  
Bradley et al teaches the multilayer structure has identical structure as the instant application, including the core layer (22, Figure 1), the dielectric layer (24), and the tungsten absorber (26), which means the multilayer structure implicitly would have the property of having a narrow reflection band of less than 300 nm when viewed from angles between 0 and 45 degrees the same way as the claims of the instant application.  

Bradley et al further teaches that the nonshifting color interference film is for single color (such as magenta), with nonshifting magenta-to-magenta color properties, (please see column 10, lines 30-32).  This means the interference film has a narrow reflection band that is less than 300 nanometers when viewed from angles between 0 and 45 degrees.   It is noted that since the visible wavelength spectrum is in the range of 400 nanometers to 700 nanometers with 7 different colors, wavelength band for each color therefore has to be a narrow band that is less than 300 nanometers.  
 With regard to claims 2 and 4, Bradley et al teaches that the core layer is aluminum and with a thickness in the range of 50 nm to 100 nm, or 80 nm, (please column 5, lines 18-22 or column 10, lines 26-27).  
With regard to claim 3, since Bradley et al teaches the multilayer structure has identical structure as the instant application, including an interface between the dielectric layer (24, Figure 1) and the tungsten absorber layer (26), it is implicitly true and the same way as the instant application, that this interface has a near-zero electric field at a first incident electromagnetic wavelength and a large electric field at a second incident electromagnetic wavelength wherein the second incident electromagnetic wavelength not equal to the first incident electromagnetic wavelength.  
With regard to claim 5, Bradley et al teaches that the dielectric layer may include titanium dioxide, (please see Table 1).  
With regard to claim 7, Bradley et al teaches that the absorber layer that comprises tungsten may have a thickness of 5 nm to 15 nm, (please see column 4, lines 32-48, and column 10, lines 22-25).  
With regard to claim 8, Bradley et al teaches that the omnidirectional structural color multilayer structure consist essentially an aluminum core layer (22, Figure 1), a titanium dioxide dielectric layer (24) extending across the core layer and a tungsten absorber layer (26) extending across the dielectric layer with an interface therebetween, (please see column 4 and column 10).  
With regard to newly added claim 19, Bradley et al teaches that the nonshifting color interference film is for single color, which means the multilayer interference film has a hue shift of less than 30 degrees.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al as applied to claim 1 above, and further in view of the US patent application publication by Argoitia  et al (US 2003/0190473 A1).
The omnidirectional color structural multilayer structure taught by Bradley et al as described in claim 1 above has met all the limitations.  
With regard to claim 6, Bradley et al teaches that when the dielectric layer has an optical thickness between 2 and 9 QWOT, (quarter wavelength optical thickness), the interference film may has color shifting properties, it however does not teach explicitly that the optical thickness is less than 2 QWOT.  
Argoitia et al in the same field of endeavor teaches a omnidirectional color structural multilayer, having core layer/dielectric layer/absorber layer, (please see Figure 6A), wherein by  having the dielectric layer comprising layer material with refractive index greater than 2.0 and an optical thickness of 1-2 QW (i.e. quarter wavelength of a desired wavelength), the multilayer structure would produce low or no color shifting as the viewing angle changes, (please see paragraph [0057]).  It is well-known in the art that the color shifting as viewing angle changes is the result of the interference effect of the multilayer structure.  It would then have been obvious to one skilled in the art to apply the teachings of Argoitia et al to make the dielectric layer having an optical thickness of 1 to 2 QW for the benefit of ensuring the nonshifting interference film has a good nonshifting in color property.  

Claim 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent issued to Bradley et al (PN. 6,157,489) in view of the US patent application publication by Argoitia et al (US 2003/0190473 A1).
Bradley et al teaches a nonshifting color interference film serves as the omnidirectional structural color multilayer structure that is comprised of a core layer (22, Figure 1), a dielectric layer (24) extending across the core layer and an absorber layer (26), extending across the dielectric layer with interface therebetween, (please see column 4 and 10).  
Bradley et al teaches that the absorber layer may comprise chromium or tungsten, (please see column 4, lines 34-48).  It would then have been obvious to one skilled in the art to alternatively make the nonshifting interference film utilizes an art well known absorber layer material, i.e. tungsten, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
This reference has met all the limitations of the claims.  It however does not teach to include a second dielectric layer extending over the absorber layer.  Argoitia et al in the same field of endeavor teaches a structural color multilayer structure, (please see Figure 6B), that comprises a core layer (152, Figure 6B), a first dielectric layer (154a) and a tungsten absorber layer (156a, please see paragraph [0113]), wherein the multilayer comprises a second dielectric layer (158a) extends across the absorber layer with a second interface therebetween, (please see Figure 6B).  It would then have been obvious to apply the teachings of Argoitia et al include a second dielectric layer extends across the absorber layer as alternative design for the multilayer structure for the benefit of including additional dielectric layer to provide protection to the multilayer structure.  
Claim 9 further include phrase “wherein the multilayer structure having a narrow reflection band of less than 300 nanometers when viewed from angles between 0 and 45 degrees”.  
Bradley et al in light of Argoitia et al teaches the multilayer structure has identical structure as the instant application, including the core layer (22, Figure 1 of Bradley and 152, Argoitia et al), the dielectric layer (24 of Bradley and 154a, Argoitia et al), the tungsten absorber (26 of Bradley and 156a, Argoitia et al ), and a second dielectric layer (158a of Argoitia et al) which means the multilayer structure implicitly would have the property of having a narrow reflection band of less than 300 nm when viewed from angles between 0 and 45 degrees the same way as the claims of the instant application.  
Bradley et al further teaches that the nonshifting color interference film is for single color (such as magenta), with nonshifting magenta-to-magenta color properties, (please see column 10, lines 30-32).  This means the interference film has a narrow reflection band that is less than 300 nanometers when viewed from angles between 0 and 45 degrees.   It is noted that since the visible wavelength spectrum is in the range of 400 nanometers to 700 nanometers with 7 different colors, wavelength band for each color therefore has to be a narrow band that is less than 300 nanometers.  

With regard to claim 10, since Bradley et al teaches the multilayer structure has identical structure as the instant application, including an interface between the dielectric layer (24, Figure 1) and the tungsten absorber layer (26), it is implicitly true and the same way as the instant application, that this interface has a near-zero electric field at a first incident electromagnetic wavelength and a large electric field at a second incident electromagnetic wavelength wherein the second incident electromagnetic wavelength not equal to the first incident electromagnetic wavelength.  
With regard to claims 11 and 14, Bradley et al teaches that the core layer is aluminum and with a thickness in the range of 50 nm to 100 nm, or 80 nm, (please column 5, lines 18-22 or column 10, lines 26-27).  
With regard to claims 12 and 13, Bradley et al teaches that the dielectric layers may include titanium dioxide, (please see Table 1).  
With regard to claims 15 and 17, Bradley et al teaches that when the dielectric layer has an optical thickness between 2 and 9 QWOT, (quarter wavelength optical thickness), the interference film may has color shifting properties, it however does not teach explicitly that the optical thickness is less than 2 QWOT.  Argoitia et al teaches that by  making the dielectric layer comprising layer material with refractive index greater than 2.0 and an optical thickness of 1-2 QW (i.e. quarter wavelength of a desired wavelength), the multilayer structure would produce low or no color shifting as the viewing angle changes, (please see paragraph [0057]).  It is well-known in the art that the color shifting as viewing angle changes is the result of the interference effect of the multilayer structure.  It would then have been obvious to one skilled in the art to apply the teachings of Argoitia et al to make the dielectric layer having an optical thickness of 1 to 2 QW for the benefit of ensuring the nonshifting interference film has a good nonshifting in color property.  
With regard to claim 16, Bradley et al teaches that the absorber layer that comprises tungsten may have a thickness of 5 nm to 15 nm, (please see column 4, lines 32-48, and column 10, lines 22-25).  
With regard to claim 18, Bradley et al in combination with Argoitia et al teaches that the omnidirectional structural color multilayer structure consist essentially an aluminum core layer (22, Figure 1 of Bradley et al or 152, Figure 6B of Argoitia et al), a titanium dioxide dielectric layer (24 or 154a) extending across the core layer, a tungsten absorber layer (26, or 156a) extending across the dielectric layer with an interface therebetween, (please see column 4 and column 10), and a second dielectric layer (158a, Figure 6B of Argoitia et al) extends across the absorber layer with a second interface.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim either is anticipated by, or would have been obvious over, the reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,690,823. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a multilayer stack that is comprised of a core layer, a dielectric layer extending across the core layer and an absorber layer extending across the dielectric layer with an interface therebetween.  The cited patent (‘823) does disclose the absorber layer is a tungsten absorber layer.  

Claims 9-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,788,608 in view of patent issued to Bradley et al (PN. 6,157,489). The cited patent (‘608) discloses an omnidirectional structural color multilayer thin film that is comprised of a reflector, a dielectric layer extending over the reflector layer, an absorber layer extending over the dielectric layer and an outer dielectric layer extending over the absorber layer.   The claims in the cited patent (‘608) however do not teach explicitly that the absorber layer is a tungsten absorber layer.  Bradley et al in the same field of endeavor teaches that tungsten is a known absorber layer material that may be used in multilayer stack, (please see column 4, lines 32-42).  It is within general level in the art to use art well-known suitable material for the omnidirectional multilayer stack.  

Claims 9-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,870,740 in view of patent issued to Bradley et al (PN. 6,157,489).  The cited patent (‘740) discloses an omnidirectional structural color multilayer thin film that is comprised of a reflector, a dielectric layer extending over the reflector layer, an absorber layer extending over the dielectric layer and an outer oxide or dielectric layer extending over the absorber layer.   The claims in the cited patent (‘740) however do not teach explicitly that the absorber layer is a tungsten absorber layer.  Bradley et al in the same field of endeavor teaches that tungsten is a known absorber layer material that may be used in multilayer stack, (please see column 4, lines 32-42).  It is within general level in the art to use art well-known suitable material for the omnidirectional multilayer stack.  

Response to Arguments
Applicant's arguments filed March 29, 2022 have been fully considered but they are not persuasive. The claims have been fully considered and they are rejected for the reasons stated above.
In response to applicant’s arguments which state that the cited Phillips does not give support for the “color” disclosed within is a spectral color, the examiner respectfully disagrees.  Firstly, according to dictionary definition “color” is a phenomenon of light or visual perception that enables one to differentiate otherwise identical objects.  This means color is referred to light that is visible.  A visible light has a wavelength range in the 400 nm and 700 nm.  Secondly, Phillips teaches explicitly that the multilayer structure is designed for wavelength in the range of 400 nm to 700 nm, (please see column 4, lines 25-30).  A single color in the wavelength range 400 to 700 nm therefore has to be less than 300 nm.  
The applicant is respectfully noted that the color structural multilayer structure taught by Argoitia et al teaches explicitly to have the identical structure as the claims of the instant application, which therefore implicitly has the claimed property concerning the reflection band, for the reasons explicitly set forth in the reasons for rejection above.  The reflection band taught by Argoitia et al has to be a spectral color the same way as the instant application.  The inherency of the reflection band of the multilayer structure is purely based on the basic theory of an interference filter.  
In response to applicant’s arguments concerning the cited Bradley reference, the applicant is respectfully noted that the multilayer structure taught by Bradley in combination wit the cited Argoitia reference has an identical structure as the claims of the instant application, which therefore has the same reflection band property as the claims of the instant application.  
The applicant is respectfully noted that the claims of the instant application only teaches that the multilayer structure only comprises a core layer, a dielectric layer and an absorber tungsten layer, and/or a second dielectric layer, to have the claimed reflection band property, this means according to the claims, the claimed reflection band property is inherent property of the claimed structure.  Accordingly, the cited Argoitia reference, the cited Phillips reference and the cited Bradley reference each teaches the multilayer has the identical structure as the claims, which therefore must inherently to have the same reflection band property the same way as the instant application.  

In response to applicant’s arguments concerning the double patenting rejection with regard to  U.S. Patent No. 10,690,823, the applicant is respectfully reminded that an “absorber layer” includes the scope of the “tungsten absorber layer”.  Further, the cited patent ‘823 specifically discloses that the absorber layer may comprise tungsten as explicitly claimed in claim 9.  The rejection still holds. 

In response to double patenting rejection with regard to patents 10,788,608 and 10,870,740, both claim the reflection band having full width half maximum (FWHM) of 200 nanometers when viewed between 0 and 45 degrees that is within the scopes of the reflection band of less than 300 nanometer when viewed between 0 and 45 degrees.  The rejections still hold.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872